
      
        DEPARTMENT OF HEALTH AND HUMAN SERVICES
        45 CFR Part 153
        [CMS-9913-P]
        RIN 0938-AU23
        Amendments to the HHS-Operated Risk Adjustment Data Validation Under the Patient Protection and Affordable Care Act's HHS-Operated Risk Adjustment Program
        Correction
        In proposed rule document 11703, appearing on pages 33595-33617, in the issue of Tuesday, June 2, 2020, make the following changes:

        1. On page 33600, in the first column, on the third and fourth lines, the equation should read “If GFR
          G,i > UB
          G or GFR
          G,i < LB
          G, And if Freq_EDGE
          G,i ≥ 30”

        2. On the same page, in the second column, in the seventh and eighth lines following the center-set equation, should read “AdjRS
          i,e = EdgeRS
          i,e * (1 − Adjustment
          i,e)”.

        3. On page 33608, in the first column, on the second line, the equation should read “GFR
          G,i = z
          G,i * Sd{GFR
          G} + μ{GFR
          G}”.

        4. On page 33611, in the third column, on the first line, the equation should read “b
          r = outerZ
          r − a * (outerZ
          r) = outerZ
          r * (1 − a)”.
        
      
      [FR Doc. C1-2020-11703 Filed 6-24-20; 8:45 am]
      BILLING CODE 1301-00-D
    
  